department of the treasury internal_revenue_service washington d c cc ita b04 conex-146281-10 office_of_chief_counsel december number release date uil the honorable jim webb united_states senate washington dc attention dear senator webb am responding to your letter dated date on behalf of your constituent inquired about the intent of congress in amending sec_104 of the internal_revenue_code to restrict the exclusion_from_gross_income to damages received on account of personal physical injuries or physical sickness under the americans with disabilities act where a claim thereunder is based on a physical injury interprets this amendment as excluding all damages recovered as requested responded directly to behalf am enclosing a copy of my response and told her you had written on her hope this information is helpful me or identification_number at if you have any additional questions please contact sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure department of the treasury internal_revenue_service washington d c december cc ita b04 conex-146281-10 office of the chief_counsel uil dear senator webb wrote to us on your behalf and asked us to respond to your e-mail to him concerning whether all recoveries under the americans with disabilities act ada are excludable from gross_income under sec_104 of the internal_revenue_code as amended in in your e-mail you wrote that because sec_104 of the code excludes from gross_income damages received on account of personal physical injuries and physical sickness if a claim under the ada has its origin in a physical injury then all proceeds recovered under the ada should qualify for the exclusion congress’ intent in enacting this provision does not support your view prior to sec_104 of the code excluded from gross_income damages received on account of personal injuries or sickness the irs and the courts concluded that the exclusion encompassed damages compensating all personal injuries including nonphysical injuries such as those affecting emotions reputation or character as amended in sec_104 of the code expressly limits the exclusion to damages received on account of personal physical injuries or physical sickness further this section expressly states that emotional distress does not constitute a physical injury or sickness except for an amount of damages not exceeding the amount_paid for medical_care attributable to emotional distress documentation of congress’ intent in making this change is in the legislative_history of the amendment the legistative history states that the exclusion_from_gross_income does not apply to any damages received based on a claim of employment discrimination or injury to reputation accompanied by a claim of emotional distress h_r conf_rep pincite in addition for damages to qualify for the exclusion the individual must be received because the employer’s or other wrongdoer’s actions caused the personal physical injury or sickness thus if an employer discriminates against an employee with a physical disability within the meaning of the ada for example by not promoting the employee the damages recovered for lost wages under the ada are for the discrimination and not for any conex-146281-10 physical injury or physical sickness that was inflicted by the employer the employee must include those damages in income by contrast if an employer physically injured an employee who had a physical disability within the meaning of the ada the employee could exclude from income under sec_104 of the code a recovery_of lost wages due to the period that employee missed work due to the physical injury hope this information is helpful me or identification_number at if you have any additional questions please contact sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
